DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-3 and 5 in the reply filed on 11/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada (JP 20100179412).
Regarding claim 1, Hamada discloses a cutting insert 1, comprising a rake face 111, a flank face 112 continuous to the rake face, and a cutting edge constituted of a ridgeline between the two. A coolant flow path 114 exists inside the cutting insert and one end portion opens into a coolant ejection hole in the flank face. The flank face is provided with a coolant guide groove 113 extending from the coolant ejection hole toward the cutting edge with a base end portion of the coolant guide groove being 
Regarding claim 2, Hamada discloses the cross-sectional area of the coolant guide groove, in a cross section parallel to the rake face, becoming smaller from the base end portion toward the front end portion (i.e. see Fig. 1, when moving from the base end portion, where the coolant ejection hole enters the groove, to the front end portion, the groove becomes much shallower, and in turn, the cross-sectional area thereof becomes smaller).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP 20100179412).
Regarding claim 3, Hamada discloses the coolant guide groove having a depth (i.e. see Fig. 1), but does not explicitly disclose the depth of the groove.
However, depending on the overall dimensions of the cutting insert, and the desired strength of the cutting edge (i.e. not removing too much material from under the edge), it would have been obvious to one having ordinary skill in the art at the time of 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP 20100179412) as applied to claim 3 above, and further in view of Nasu et al. (JP 2013049106, hereinafter ‘Nasu’).
Regarding claim 5, Hamada discloses the cutting insert being made from steel, carbides, ceramics, etc. (Paragraph [0026]) but does not disclose the insert being made from a CBN edge tip and cemented carbide substrate.
Nasu discloses a similar cutting insert, wherein the insert is produced as a cutting edge tip 4 composed of cubic boron nitride (CBN) and a substrate composed of cemented carbide. The cutting edge tip is attached to the substrate to result in a cutting insert with extremely high cutting wear resistance.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to form the cutting insert with a cemented carbide substrate, having the coolant ejection hole formed therein, and extend the coolant guide groove to reach the flank face located on the cutting edge tip made of CBN, attached to the substrate, to both cool the cutting edge and to provide the cutting edge tip with high wear resistance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woodruff (USPG 20120082518) discloses elements of, or similar to, the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722